Citation Nr: 0946151	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of residuals of a right fourth toe fracture, 
currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 2001 until 
December 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.


FINDING OF FACT

Residuals of a right fourth toe fracture were described as 
"moderate" and have been productive of pain but not 
abnormal weight bearing, normal range of motion, and no 
tenderness, painful motion, weakness, edema, atrophy or 
disturbed circulation.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for 
residuals of a right fourth toe fracture have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  Service treatment records have been 
obtained, as have records of VA treatment.  Furthermore, the 
Veteran was afforded a VA examination in January 2009 during 
which the examiner took down the Veteran's history, conducted 
a physical examination of the Veteran and reviewed 
radiographic imaging before reaching conclusions regarding 
the Veteran's right foot which are consistent with the 
record.  The examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Residuals of a Right Fourth Toe Fracture

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for the right fourth toe is an 
appeal from the initial assignment of a disability rating in 
April 2006.  As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, the disability has not significantly changed 
and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for residuals of a right fourth toe 
fracture and granted an evaluation of zero percent effective 
January 1, 2006.  The Veteran's fourth right toe is rated 
under 38 C.F.R. § 4.71a Diagnostic Code (DC or Code) 5284.  
Under this Code, a 10 percent rating is assigned for moderate 
injury. Twenty and thirty percent ratings are assigned for 
moderately severe and severe foot injuries, respectively. 38 
C.F.R. § 4.71a, DC 5284.

At a pre-separation examination in November 2005, the Veteran 
indicated that in 2002 a howitzer anchor spade landed on his 
right fourth toe.  The Veteran endorsed pain with long 
walking or attempts to run, but no weakness or fatigability.  
There was no evidence of painful motion, edema, weakness, 
instability or tenderness of any toe on either foot.  The 
Veteran did have a body fusion of the proximal 
interphalangeal joint of the fourth right toe, however the 
distal interphalangeal joint moved normally.  There was no 
rotatory deformity of the toe, and no sensory or vascular 
deficiency of the toe.  The Veteran was diagnosed with a 
fracture of the right fourth toe with fusion of the proximal 
interphalangeal joint.

In January 2006, the Veteran was referred to a specialist for 
"special shoes, etc.," relating to his right fourth toe.  
In March 2006 a podiatry report indicated that following the 
2002 accident, the Veteran was treated with a wooden shoe.  
Radiographs of the right foot showed no fracture, no 
dislocations, no evidence of old trauma to the fourth toe, 
and no osseous pathology.

A VA examination in December 2007 showed that the Veteran was 
experiencing pain once a day with a duration of five hours 
and no radiation of pain.  The Veteran described the pain as 
four on a scare of one to ten.  The Veteran had pain on 
standing or walking by not weakness, stiffness or fatigue.  
He was being treated with orthotic inserts and Ibuprofen.  
Examination of the feet revealed no signs of abnormal weight 
bearing and the Veteran had full, normal range of motion of 
his ankle.  Examination of the right foot showed no 
tenderness, painful motion, weakness, edema, atrophy or 
disturbed circulation.  The Veteran's foot was negative for 
Pes planus, pes cavus, hammer toe, Morton's Metatarsalgia, 
Hallux valgus, and hallux rigidus.  The Veteran's limitations 
with standing and walking included pain when walking more 
than five to six miles and aching of the toe in cold weather.  
X-ray imaging revealed normal osseous anatomy without 
evidence of a foreign body, fracture, dislocation, underlying 
arthropathy or destructive process.

On VA examination in October 2008, the Veteran complained of 
pain in the right fourth digit of the foot twice a day and 
lasting for three hours each time.  The pain was localized 
and elicited by physical activity and cold weather.  It was 
relieved by rest and at rest he had no pain, weakness, 
stiffness, swelling or fatigue.  On standing or walking he 
did have pain, stiffness and fatigue but no weakness or 
swelling.  The Veteran's posture and gait were within normal 
limits.  Examination of the feet did no reveal any signs of 
abnormal weight bearing, callosities or any unusual shoe wear 
pattern.  While he did not require any assistive device for 
ambulation, he did use orthopedic shoe inserts.  The 
residuals of his right fourth toe fracture were foot pain 
when in cold weather and the use of shoe inserts.  On x-ray 
the Veteran had no apparent pathology. 

At the most recent VA examination in January 2009, the 
Veteran endorsed weekly flair-ups of pain, lasting one to two 
days.  Pain also occurred on standing for long periods of 
time and was alleviated by staying off his feet.  There were 
no additional limitations of motion or other functional 
impairments during flare-ups.  The VA examiner described the 
severity of the Veteran's flare-ups as "moderate."  Oblique 
and lateral views of the foot were obtained and showed no 
evidence of fracture, dislocation or other bony abnormality.  
Bone mineralization and joint spaces were normal.  There were 
no degenerative changes and the soft tissue was normal.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's disability is currently rated as zero percent 
disabling.  In order to warrant a higher evaluation, there 
must be the functional equivalent of a moderate foot injury.  
In this case, the evidence shows the Veteran's the right 
fourth toe to be in pain and a VA examiner in January 2009, 
described the Veteran's right toe disability as "moderate."  
Accordingly we find that a 10 percent rating is warranted.  
38 C.F.R. § 4.59 (2008).  In order to receive a 20 percent 
rating, the Veteran must have a moderately severe foot 
injury.  Here we note that the Veteran is capable of walking 
five to six miles, has no signs of abnormal weight bearing, 
normal range of motion of the ankle, and no tenderness, 
painful motion, weakness, edema, atrophy or disturbed 
circulation.

Based on the foregoing, the Board concludes that residuals of 
the Veteran's right fourth toe fracture disability has been 
10 percent disabling throughout the period on appeal.  All 
evidence has been considered and, where appropriate, the 
benefit of the doubt has been give to the Veteran.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.




ORDER

An evaluation of 10 percent for residuals of a right fourth 
toe fracture is granted subject to the controlling 
regulations applicable to payment of monetary benefit.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


